DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on April 11, 2022.
Claims 1 – 20 are pending.
Claims 1, 8, and 15 are amended.
Claims 1 – 20 are rejected.
Response to Arguments
Applicant’s arguments filed on 4/11/2022 have been fully considered and are persuasive in regard to the rejection of claims 1 – 20 under 35 U.S.C. 103 and said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims 1 – 20 under 35 U.S.C. 103.  he examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims 1, 7, 8, 14, 15, and 20, the applicant argues that the prior art combination of Sunkara and Barbitta fails to explicitly teach, suggest or disclose:
“ each user interface component comprising a user selectable graphical representation of user selectable graphical representations of the user interface components;” (as recited for claim 1 and substantially replicated in claims 8 and 15).
The applicant states:
“ . . .  None of the cited references disclose the elements of amended independent claims 1, 8, and 15. The Office Action cites “segmentation ruleset 522 and a graphical user interface for entering rules for a ruleset” as disclosing a user interface component. (Office Action, page 5 citing Sunkara, paragraph [004513 However, Sunkara does not disclose a “user interface component comprising a user selectable graphical representation of a respective view of information about a respective segment of user accounts in a database” as recited in the amended independent claims. Instead,
“segmentation refers to custom filtering of real-time visitor engagement data for predicting a visitor's intent while they are visiting a website.” (Sunkara, paragraph [0026]}.) The graphical user interface of FIG. 5 is merely “for entering rules for a ruleset” and does not disclose “a user selectable graphical representation of a respective view of information about a respective segment of user accounts in a database” as recited in the amended independent claims. (Sunkara, paragraph {0045].) Thus, Sunkara does not disclose all of the elements of the amended independent claims.  None of the other references cure the deficiency of Sunkara. As such, amended independent claims
1, 8, and 15, and their respective dependent claims, are patentable over the valid cited art.  Therefore, Applicants respectfully request that the 35 U.S.C. 103 rejections of the claims be withdrawn. . .”(Applicant’s remarks pages 7 – 8).

In response to the applicant’s argument:
The applicant amended the limitation under review to require that each user interface component comprises a user selectable graphical representation for a view of information.  The amended requirement is not explicitly taught by the prior art combination of Sunkara and Barbitta.  Therein, the applicant’s argument is persuasive and the rejections under 35 U.S.C. 103 over Sunkara and Barbitta are withdrawn.  However, the applicant’s amendment required a new search and consideration to be performed, which resulted in introducing a new ground of rejection under 35 USC 103 as the amended claims being un-patentable over Sunkara et al. (U.S. 2021/0194976 A1; herein referred to as Sunkara) in view of Barbitta et al. (U.S. 2021/0136027 A1; herein referred to as Barbitta) in further view of Rozich et al. (U.S. 2008/0243799 A1; herein referred to as Rozich).  The new prior art reference Rozich is analogous art that is directed to using a graphical user interface (GUI) generating a set of search results that can be used to bi-directionally traverse associations between documents within a document space (see Rozich see abstract, ¶ [0002]).    The GUI includes user selectable indicators related to the list of search results (see Rozich Fig. 13, ¶ [0021]), and can be used to extract information about a respective segment when accessing user accounts in a database (see Rozich ¶ [0028], ¶ [0041]).  Rozich, in combination with Sunkara and Barbitta, teaches the amended limitations.
Therein, as a result of the further search and consideration necessitated by the applicant’s amendments to independent claims 1, 8, and 15, new grounds of rejection under 35 U.S.C. 103 were found for claims 1, 7, 8, 14, 15, and 20 over the combination of Sunkara, Barbitta, and Rozich; new grounds of rejection under 35 U.S.C. 103 were found for claims 2 – 4, 9 – 11, and 16 – 18 over the combination of Sunkara, Barbitta, Rozich, and Roundtree; and new grounds of rejection under 35 U.S.C. 103 were found for claims 5 – 6, 12 – 13, and 19 over the combination of Sunkara, Barbitta, Rozich, and Smith.  The applicant is directed to the respective rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for user interface segmenting where a database system transmits a first database dashboard presentation to a client machine via a network using a message comprising instructions for presenting a first database dashboard on a display screen at the client machine, the first database dashboard includes a plurality of user interface components where each interface component presents a respective view of information about a respective segment of user accounts in a database.  Thereafter, the database system receives from the client a component selection message that identifies one or more of the user interface components so that a plurality of user accounts can be determined which correspond with the user interface components, so that a message can be transmitted to each of the plurality of user accounts.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement to manipulate data stored within a database, expand graphical user interface capabilities, and improve processing times for segmenting database data shown on a visualization.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkara et al. (U.S. 2021/0194976 A1; herein referred to as Sunkara) in view of Barbitta et al. (U.S. 2021/0136027 A1; herein referred to as Barbitta) in further view of Rozich et al. (U.S. 2008/0243799 A1; herein referred to as Rozich).
In regard to claim 1, Sunkara teaches a computer-implemented method comprising (see ¶ [0002] “. . . The technology disclosed relates to the use of segmentation to identify, manage and target cohorts of users. In particular, it relates to identifying groups of users with similar traits and acting based on those traits--a process common to many online businesses, including news sites, social networking sites and e-commerce sites. . . “)
transmitting a first database dashboard presentation message (e.g. graphical user interface provided by server) from a database system (Seg AAS server)( see ¶ [0081] “ . . . the SegAAS server providing a graphical user interface for creation of parameters or rules by the operator of the website that cause generation of the segment codes . . .”) to a client machine (e.g. see Fig. 1, computing device 168) via a network (see ¶ [0036] “ . . . System 100 further includes user computing device 168 with graphical user interface instrumentation 178 that provides a display layer for user laptop or desktop computer 164 or mobile device 165 and utilizes instrumentation code for generating instrument readings that track a user session that visits a website. One implementation includes an extensive display toolkit with which customers can easily create a wide range of message placements in the form of interstitial banners, interactive sliders, fly outs and overlays. User computing device 168 includes a web browser 188 for displaying websites provided by application server 128, for visitors . . .”), the first database dashboard presentation message comprising instructions (e.g. embedded code) for presenting a first database (see ¶ [0038] “. . . datastores can store information from one or more tenants into tables of a common database image to form an on-demand database service (ODDS), which can be implemented in many ways, such as a multi-tenant database system (MTDS). A database image can include one or more database objects. In other implementations, the databases can be relational database management systems (RDBMSs), object oriented database management systems (OODBMSs), distributed file systems (DFS), no-schema database, or any other data storing systems or computing devices. . . “) dashboard (e.g. webpage 215)  on a display screen at the client machine (see ¶ [0039] “ . . . FIG. 2 shows a message diagram for a segmentation-as-a-service system. A user requests a web page and browser 188 sends a webpage request 205 to website operator server 108. Website operator server 108 returns webpage 215, with embedded code for the specialized app for tracking user data that captures visitor interaction with the customer's site and also embedded code to set up listeners for callbacks that respond to notifications. That is, a website visitor loads the website into their browser and the website includes JavaScript that embeds the code for the disclosed specialized smart and targeted publish-and-subscribe app that tracks visitor actions on the web page and analyzes the associated ruleset for the customer website, and notifies the visitor of incentives for staying on the customer website, based on the customer's current choices and in some cases, their prior history with the customer website. . . “), the first database dashboard  (see ¶ [0041] “ . . . SegAAS server 102 utilizes segmentation rules, evaluates website operator segments and rules 288 with the received data, and optionally historical user data 278, and returns SegAAS results 276 to SegAAS library 206 which is running on the web page in browser 188. SegAAS library 206 publishes the results to callback 284. The visitor qualifies in a segment by satisfying all of the rules defined for that segment. If any rule in the ruleset is not met for a segment, the visitor is disqualified from qualifying for that segment with successful completion of that ruleset. In some implementations, successful completion of a specified ruleset results in a segment code being sent to an agent on the browser page of the website delivered by application server 128 . . . “;see ¶ [0043] “ . . . “ . . . a loaded library, when executed, takes action to display widgets specified to be activated upon successful satisfaction of a ruleset. Account key 324 is a JavaScript string that acts as a customer ID that identifies the customer website from which data is being collected and specifies the current attributes associated with the user of the webpage such as the total dollar amount in their shopping cart, any discount currently applied, product IDs and names, to Segmentation as a Service.TM. server 102. Segmentation tags get captured as part of the data captured  . . . “) including a plurality of user interface components (e.g. rulesets) (see Fig. 5 ¶ [0045] “ . . ., FIG. 5 shows an example display of a segmentation ruleset 522 and a graphical user interface for entering rules for a ruleset. Rulesets make it possible for external users to segment their customers. A consumer is considered to be part of a defined segment if they satisfy all the rules of any ruleset. In most implementations, rulesets are oriented to drive a short term return on investment, with segmentation rules for exit-intent handling and engagement-upsell categories. Some implementations include many rule types, in some cases as many as one hundred to one hundred fifty rules, each with multiple attributes . . . “);
receiving from the client machine a component selection message (e.g. callback function  code), the component selection message identifying one or more of the user interface components (e.g. ruleset) ( see ¶ [0059]” . . . FIG. 13 shows example Sunday Flash segment tag 1312 and ruleset 1322 for notification to a flash sales messaging agent. When a shopper accumulates more than five page views and is on the site for more than five minutes on a Sunday between noon and 2 pm, the Sunday Flash segment is satisfied, so a short-lived, personalized opportunity can be triggered, and shown in a popup as shown in the callback function code. . . “);
determining a plurality of user account (e.g. visitor websites) based on the component selection message (e.g. callback function (see  ¶ [0062-0063] “ . . . website operator server 108 with application server 128 delivers visitor websites for user interaction and receives data from the web, such as round robin AB testing alternates among offers to generate analytics at varying offer values.   FIG. 8 shows an example segmentation tag 852 with value `1234` usable with callback functions to deliver particular segment-as-a-service offers . . . “) ,
 the plurality of user accounts including one or more of the segments corresponding with the identified user interface components (see ¶ [0083] “ . . . callback function code included in the instrumentation code, configured to run on the user's machine, further configured to perform actions specified by an operator of the website, as triggered by delivery of a list of segment codes. The disclosed method further includes receiving at a SegAAS server a series of the instrument readings from the user session with the website and analyzing the instrument readings received at the server to track progress of the user session. The method also includes, from the analyzing, generating a list of segment codes that characterize results of the analyzing according to parameters or rules specified by an operator of the website being visited in the user session and repeatedly causing delivery of updated lists of the segment codes based on the analyzing of the progress. . . .”).
Sunkara fails to explicitly teach each user interface component comprising a user selectable graphical representation of a respective view of information about a respective segment of user accounts in a database; the component selection message identifying one or more of the user selectable graphical representations of the user interface components; and transmitting a message to each of the plurality of user accounts.  However, Barbitta teaches and transmitting a message to each of the plurality of user accounts (e.g. individual users) (see Fig.2, ¶ [0049] “. . . In some embodiments of FIG. 2, each user of the user segment including MLB.RTM. application users can be assigned to a user path by the multivariate split 202. In particular, the multivariate split 202 can determine, based on a user attribute that indicates a preferred communication channel of individual users, the user path appropriate for the individual users. Accordingly, the individual users associated with a preferred communication channel user attribute that indicates a preference for emails, the individual users can be presented with configured communication 204 that causes the workflow manager to transmit an email reading "The World Series Starts Now!" to the email address associated with the MLB.RTM. application account of the user. Additionally, the individual users associated with a preference for push notifications will be presented with configured communication 206 that causes the workflow manager to transmit a push notification (e.g., a notification sent via the MLB.RTM. application) to the user. Further, the users associated with a SMS preference will be presented with configured communication 208 that causes the workflow manager to transmit a SMS message to the phone number associated with the MLB.RTM. application of the user.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for managing workflow analytics using a graphical interface to monitor user actions from which users may be identified that have an interest to events and notifications that may be informational based on the analytics from the workflows, as taught by Barbitta, into a system and method for delivering segmentation as a service which uses segmentation  to identify, manage and target cohorts of users, wherein the segmentation relates to identifying groups of users with similar traits and acting based on those traits--a process common to many online businesses, including news sites, social networking sites and e-commerce sites, as taught by Sunkara.  Such incorporation enables the platform of Sunkara to use the message transmission features of Barbitta to reach the users identified by the segmentation processes.
The combination of Sunkara and Barbitta fails to explicitly teach each user interface component comprising a user selectable graphical representation of a respective view of information about a respective segment of user accounts in a database; the component selection message identifying one or more of the user selectable graphical representations of the user interface components.  However Rozich teaches each user interface component comprising a user selectable graphical representation of  a respective view of information (see ¶ [0028] “ . . . a graphical user interface (GUI) module 128 that is executable by the processing logic 116 to generate a GUI including multiple selectable indicators, including tabs, clickable links, user-selectable graphics elements including chart elements, buttons, and other graphical elements. The generated GUI may also include visualizations, lists, or other representations of data related to the set of search results. The memory 118 also includes a user/session management module 134 that is executable by the processing logic 116 to manage user accounts . . .”) about a respective segment of user accounts in a database (see ¶ [0041] “ . . . The data module 308 can include user data 374, including user preferences, administrative information, and other user account related data. The data module 308 can include personalization/history data that tracks user interactions, explicit feedback, and implicit feedback. The data module 308 includes a document database 378 including multiple tables to store document elements. The data module 308 also includes an attribute database 380 to store information about document attributes, correlations between documents, classifications associated with documents, other information, or any combination thereof. . . .”) ; . . . the component selection message (e.g. search results) (see Fig. 11, ¶ [0066] “ . . . FIG. 11 is a diagram of a particular illustrative embodiment of a graphical user interface (GUI) 1100 to generate a set of search results using structured or unstructured searches. The graphical user interface 1100 is adapted to interact with a back-end system that includes one or more data sources. In a particular example, one of the data sources may be a patent database. In particular, the graphical user interface 1100 includes a window 1102 that has a text search input 1204 and multiple user selectable indicators, including a "Maps" tab 1106, a "Search" tab 1108, an "Analysis" tab 1110, and a "My Home" tab 1112. In a particular embodiment, the "Maps" tab 1106 is a user selectable indicator that is accessible to a user to select and view visualizations of a set of search results. The "Search" tab 1108 is a selectable indicator that is accessible to a user to initiate a search of a document space. The "Analysis" tab 1110 is a selectable indicator that is accessible to a user to access various search features, such as goal-oriented searches via an "Analysis" panel 1118. The "Analysis" panel 1118 includes a "Patent Invalidity Analysis" selectable indicator 1114, which may be utilized to perform a one-click goal-oriented search to identify a list of potentially invalidating prior art for a particular patent. The "Analysis" panel 1118 also includes a "Patent Licensing" selectable indicator 1116, which may be accessed to perform a one-click goal oriented search to identify a list of likely infringers of a particular patent. Additionally, the "Analysis" panel 1118 may include a user selectable indicator to access one or more stored ("saved") analyses via a "Saved Analysis" link 1126, as well as selectable options to start a new analysis ("Start New Analysis" link 1120), to import documents ("Import Documents" link 1112), and to import document numbers ("Import Document Numbers" link 1114 . . . “) identifying one or more of the user selectable graphical representations of the user interface components (see Fig. 13, ¶ [0070] “ . . . FIG. 13 is a diagram of a particular illustrative embodiment of a graphical user interface (GUI) 1300 including user selectable indicators related to a list of search results. The graphical user interface 1300 includes a window 1302. The window 1302 includes a search text input 1304 and multiple user selectable tabs, including a Maps" tab 1306, a "Search" tab 1308, an "Analysis" tab 1310, and a "My Home" tab 1312. In this particular instance, the "Search" tab 1308 is selected to display a search panel 1314. The search panel 1314 includes a drop-down menu 1318 and a control panel 1316. Further, the search panel 1314 includes a list of search results 1322. Each search result of the list of search results 1322 is associated with selectable indicators, such as the selectable indicators 1334 for rating the search result on a scale of one to five stars (i.e. from "not relevant" to "relevant"). The selectable indicators 1334 are illustrative of one possible rating system. In a particular illustrative embodiment, the selectable indicators 1334 may be check boxes, radio buttons, other selectable objects, or any combination thereof. In another particular illustrative embodiment, the selectable indicators 1334 may be replaced with a numeric text input, a sliding bar (an adjustable element), another input type, or any combination thereof. The selectable indicators 1334 allow the user to provide explicit feedback to the search system, which can use the explicit feedback to train a query learner and a document learner and to reverse engineer the search to produce new queries . . .”). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for using a graphical user interface (GUI) to generate a set of search results that can be used to bi-directionally traverse associations between documents within a document space where the GUI includes user selectable indicators related to the list of search results, and can be used to extract information about a respective segment when accessing user accounts in a database, as taught by Rozich, into a system and method for delivering segmentation as a service which uses segmentation  to identify, manage and target cohorts of users, wherein the segmentation relates to identifying groups of users with similar traits and acting based on those traits--a process common to many online businesses, including news sites, social networking sites and e-commerce sites, and using a graphical interface to monitor user actions from which users may be identified that have an interest to events and notifications that may be informational based on the analytics from their workflows, as taught by the combination of Sunkara and Barbitta.  Such incorporation enables user selection of specific segments of searched data using a GUI. 
In regard to claim 7, the combination of Sunkara, Barbitta, and Rozich teaches further comprising: generating the first database dashboard presentation message (see Sunkara ¶ [0081] “. . .  Some implementations of the disclosed method further include the SegAAS server providing a graphical user interface for creation of parameters or rules by the operator of the website that cause generation of the segment codes. These implementations also include receiving from the operator, through the graphical user interface, instructions for creating the parameters or rules and persisting the parameters or rules for use when analyzing the instrument readings to track progress of the user session and generating the list of segment codes. Some implementations of the disclosed technology further include creation of the parameters or rules incorporating historical information about the user who is conducting the user session . . .”).
In regard to claim 8, Sunkara teaches a computer program product comprising computer-readable program code capable of being executed by one or more processors in a customer dashboard segmentation environment when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause operations comprising (see ¶ [0093] “ . . . One disclosed implementation may include a tangible non-volatile computer readable storage media loaded with computer program instructions that, when executed on a server, cause a computer to implement any of the methods described  . . .”): 
transmitting a first database dashboard presentation message (e.g. graphical user interface provided by server) from a database system (Seg AAS server)( see ¶ [0081] as described for the rejection of claim 1 and is incorporated herein) to a client machine(e.g. see Fig. 1, computing device 168) via a network (see ¶ [0036] as described for the rejection of claim 1 and is incorporated herein), the first database dashboard presentation message comprising instructions(e.g. embedded code) for presenting a first database(see ¶ [0038] as described for the rejection of claim 1 and is incorporated herein) dashboard (e.g. webpage 215) on a display screen at the client machine (see ¶ [0039] as described for the rejection of claim 1 and is incorporated herein), the first database dashboard  (see ¶ [0041], ¶ [0043] as described for the rejection of claim 1 and is incorporated herein) including a plurality of user interface components (e.g. rulesets) (see Fig. 5 ¶ [0045] as described for the rejection of claim 1 and is incorporated herein); 
receiving from the client machine a component selection message(e.g. callback function  code), the component selection message identifying one or more of the user interface components(e.g. ruleset) ( see ¶ [0059] as described for the rejection of claim 1 and is incorporated herein); 
determining a plurality of user accounts (e.g. visitor websites) based on the component selection message (e.g. callback function (see ¶ [0062-0063] as described for the rejection of claim 1 and is incorporated herein), the plurality of user accounts including one or more of the segments corresponding with the identified user interface components (see ¶ [0083] as described for the rejection of claim 1 and is incorporated herein).
Sunkara fails to explicitly teach each user interface component comprising a user selectable graphical representation of a respective view of information about a respective segment of user accounts in a database; the component selection message identifying one or more of the user selectable graphical representations of the user interface components; and transmitting a message to each of the plurality of user accounts.  However, Barbitta teaches and transmitting a message to each of the plurality of user accounts (e.g. individual users) (see Fig.2, ¶ [0049] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Barbitta with Sunkara is described for the rejection of claim 1 and is incorporated herein.
The combination of Sunkara and Barbitta fails to explicitly teach each user interface component comprising a user selectable graphical representation of a respective view of information about a respective segment of user accounts in a database; the component selection message identifying one or more of the user selectable graphical representations of the user interface components.  However Rozich teaches each user interface component comprising a user selectable graphical representation of  a respective view of information (see ¶ [0028] as described for the rejection of claim 1 and is incorporated herein) about a respective segment of user accounts in a database (see ¶ [0041] as described for the rejection of claim 1 and is incorporated herein), the component selection message (e.g. search results) (see Fig. 11, ¶ [0066] as described for the rejection of claim 1 and is incorporated herein) identifying one or more of the user selectable graphical representations of the user interface components (see Fig. 13, ¶ [0070] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Rozich with the combination of Barbitta with Sunkara is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 14, the combination of Sunkara, Barbitta, and Rozich  teaches wherein the operations further comprise: generating the first database dashboard presentation message (see Sunkara ¶ [0081] as described for the rejection of claim 7 and is incorporated herein).
In regard to claim 15, Sunkara teaches a system comprising:
a processor (see ¶ [0094] “ . . . a server system including one or more processors and memory coupled to the processors, the memory loaded with instructions that, when executed on the processors, cause the server system to perform any of the methods described  . . .”) ;
a non-transitory memory comprising instructions stored thereon to cause the processor to perform operations comprising (see ¶ [0093] “ . . . One disclosed implementation may include a tangible non-volatile computer readable storage media loaded with computer program instructions that, when executed on a server, cause a computer to implement any of the methods described  . . .”):
transmitting a first database dashboard presentation message(e.g. graphical user interface provided by server) from a database system(Seg AAS server)( see ¶ [0081] as described for the rejection of claim 1 and is incorporated herein) to a client machine (e.g. see Fig. 1, computing device 168) via a network (see ¶ [0036] as described for the rejection of claim 1 and is incorporated herein), the first database dashboard presentation message comprising instructions e.g. embedded code)  for presenting a first database (see ¶ [0038] as described for the rejection of claim 1 and is incorporated herein)dashboard (e.g. webpage 215) on a display screen at the client machine (see ¶ [0039] as described for the rejection of claim 1 and is incorporated herein), the first database dashboard   (see ¶ [0041], ¶ [0043] as described for the rejection of claim 1 and is incorporated herein) including a plurality of user interface components (e.g. rulesets) (see Fig. 5 ¶ [0045] as described for the rejection of claim 1 and is incorporated herein);
receiving from the client machine a component selection message(see ¶ [0038] as described for the rejection of claim 1 and is incorporated herein), the component selection message identifying one or more of the user interface components (e.g. ruleset) ( see ¶ [0059] as described for the rejection of claim 1 and is incorporated herein);
determining a plurality of user accounts (e.g. visitor websites) based on the component selection message (e.g. callback function (see ¶ [0062-0063] as described for the rejection of claim 1 and is incorporated herein), the plurality of user accounts including one or more of the segments corresponding with the identified user interface components (see ¶ [0083] as described for the rejection of claim 1 and is incorporated herein).
Sunkara fails to explicitly teach each user interface component comprising a user selectable graphical representation of a respective view of information about a respective segment of user accounts in a database; the component selection message identifying one or more of the user selectable graphical representations of the user interface components; and transmitting a message to each of the plurality of user accounts.  However, Barbitta teaches and transmitting a message to each of the plurality of user accounts (e.g. individual users) (see Fig.2, ¶ [0049] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Barbitta with Sunkara is described for the rejection of claim 1 and is incorporated herein.
The combination of Sunkara and Barbitta fails to explicitly teach each user interface component comprising a user selectable graphical representation of a respective view of information about a respective segment of user accounts in a database; the component selection message identifying one or more of the user selectable graphical representations of the user interface components.  However Rozich teaches each user interface component comprising a user selectable graphical representation of  a respective view of information (see ¶ [0028] as described for the rejection of claim 1 and is incorporated herein) about a respective segment of user accounts in a database (see ¶ [0041] as described for the rejection of claim 1 and is incorporated herein), the component selection message (e.g. search results) (see Fig. 11, ¶ [0066] as described for the rejection of claim 1 and is incorporated herein) identifying one or more of the user selectable graphical representations of the user interface components (see Fig. 13, ¶ [0070] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Rozich with the combination of Barbitta with Sunkara is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 20, the combination of Sunkara, Barbitta, and Rozich teaches wherein the operations further comprise:  generating the first database dashboard presentation message  (see Sunkara ¶ [0081] as described for the rejection of claim 7 and is incorporated herein).
Claims 2 – 4, 9 – 11, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkara et al. (U.S. 2021/0194976 A1; herein referred to as Sunkara) in view of Barbitta et al. (U.S. 2021/0136027 A1; herein referred to as Barbitta) in further view of Rozich et al. (U.S. 2008/0243799 A1; herein referred to as Rozich) as applied to claims 1, 7, 8, 14, 15, and 20 in further view of Roundtree (U.S. 2016/0283740 A1; herein referred to as Roundtree)
In regard to claim 2, the combination of Sunkara, Barbitta, and Rozich  teaches wherein the component selection message further identifies one or more characteristics (e.g. matching the ruleset) (see Sunkara ¶ [0057] “. . . FIG. 12 shows example ruleset 1222 and high cart margin segment tag 1212 for notification to a messaging agent of an active shopper who is considering a purchase of the items in a high margin, high value cart. The callback code in the example listed next shows a popup to a user who matches ruleset 1222 for high cart margin segment tag 1212 . . .”).
The combination of Sunkara, Barbitta, and Rozich fails to explicitly teach and wherein the plurality of user accounts each comprises at least one of the one or more characteristics.  However Roundtree teaches and wherein the plurality of user accounts (e.g. users) each comprises at least one of the one or more characteristics (see ¶ [0190] “. . . the disclosed technology can serve as a tool to segment a user's interests/communications. A persona may be represented as an icon or other symbol that can be selected by a user and has a number of characteristics (e.g. demographic characteristics) associated with it. The demographic characteristics may represent either actual or desired demographic characteristics of the user. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for deploying tools for information sharing that can be used to facilitate better delivery of meaningful content based on the integration of user’s characteristics, as taught by Roundtree, into a system and method for delivering segmentation as a service which uses segmentation  to identify, manage and target cohorts of users, wherein the segmentation relates to identifying groups of users with similar traits and acting based on those traits--a process common to many online businesses, including news sites, social networking sites and e-commerce sites, and using a graphical interface to monitor user actions from which users may be identified that have an interest to events and notifications that may be informational based on the analytics from their workflows, and the graphical interface includes user selectable indicators related to the list of search results, and can be used to extract information about a respective segment when accessing user accounts in a database as taught by the combination of Sunkara, Barbitta, and Rozich.  Such incorporation enables individual characteristics of users or groups of users to be used for the segmentation analysis.
In regard to claim 3, the combination of  Sunkara, Barbitta, Rozich, and Roundtree teaches wherein the component selection message identifies a plurality of characteristics (see Roundtree ¶ [0191] “ . . . the demographic characteristics attributed to a persona are determined based on responses to the user's indicated opinions such as likes or dislikes of a number of brands. As used herein, characteristics may include the demographic characteristics of a population such as (gender, age, location, marital status etc.) as well as properties, characteristics or traits relating to single individual users such as a user's individual interests. . .”)  and further identifies an operator (e.g. persona) for each of the plurality of characteristics (see Roundtree ¶ [0193] “ . . . a persona is implemented as a computer record that represents an address or device identifier to which an advertisement can be directed as well as a number of characteristics (e.g. demographic characteristics) that may be input directly by the user or inferred from user input. The aspects of a persona that can be seen by an advertiser may not identify the identity of the user such that the advertiser cannot contact the user directly other than by the address or device identifier associated with the persona. . .  .”).
The motivation to combine Roundtree with the combination of Sunkara, Barbitta, and Rozich is described for the rejection of claim 2 and is incorporated herein.  Additionally, Roundtree provides the capability to build a persona which implements operations to users that share the same characteristics.   
In regard to claim 4, the combination of Sunkara, Barbitta, Rozich and Roundtree teaches wherein at least a first characteristic and a second characteristic are each are associated with union operators (see Roundtree ¶ [0190] “. . . The demographic characteristics associated with the personas can be used by advertisers to determine a target audience for one or more ads, in one embodiment, ads are delivered to a persona but the advertiser does know the identity of the user associated with the persona. Users may have more than one persona that can receive ads. More than one persona can be active at any time or one or more of the user's personas may be programmed to become active based on the time of day, location of the user, current activity of the user, and proximity of the user to objects, other users or locations or other factors. . . “), and wherein the plurality of user accounts each comprises at least one of the first characteristic and the second characteristic (see Roundtree ¶ [0192] “. . . a user who wishes to receive ads from one or more advertisers may use the disclosed tools. The user may select or create a persona that serves as a privacy barrier or screen between the user and the advertisers. Ads are delivered to a logical address, such as to an e-mail address that can be accessed by the user's computing device to receive the ads. In another embodiment, ads are delivered to a server computer (not shown) that forwards the ads to the user's computing device so that the user can receive the ads. The advertisers may not know the identity or other personal information of the user other than the fact that the user's persona has one or more demographic characteristics that indicate that the user may like to receive ads of the type presented by the particular advertiser. . .”).
The motivation to combine Roundtree with the combination of Sunkara, Barbitta, and Rozich is described for the rejection of claim 2 and is incorporated herein.  Additionally, Roundtree provides the capability to build a persona which implements operations to users that share a plurality of the same characteristics.
In regard to claim 9, the combination of Sunkara, Barbitta, and Rozich teaches wherein the component selection message further identifies one or more characteristics (e.g. matching the ruleset) (see Sunkara ¶ [0057] as described for the rejection of claim 2 and is incorporated herein)
The combination of Sunkara, Barbitta, and Rozich fails to explicitly teach and wherein the plurality of user accounts each comprises at least one of the one or more characteristics.  However Roundtree teaches and wherein the plurality of user accounts (e.g. users) each comprises at least one of the one or more characteristics (see ¶ [0190] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine Roundtree with the combination of Sunkara, Barbitta, and Rozich is described for rejection of claim 2 and is incorporated herein. 
In regard to claim 10, the combination of Sunkara, Barbitta, Rozich, and Roundtree teaches wherein the component selection message further identifies a plurality of characteristics (see Roundtree ¶ [0191] as described for the rejection of claim 3 and is incorporated herein) and further identifies an operator (e.g. persona) for each of the plurality of characteristics (see Roundtree ¶ [0193] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Roundtree with the combination of Sunkara, Barbitta, and Rozich is described for rejection of claim 3 and is incorporated herein.
In regard to claim 11, the combination of Sunkara, Barbitta, Rozich ,and Roundtree teaches wherein at least a first characteristic and a second characteristic are each are associated with union operators (see Roundtree ¶ [0190] as described for the rejection of claim 4 and is incorporated herein), and wherein the plurality of user accounts each comprises at least one of the first characteristic and the second characteristic(see Roundtree ¶ [0192] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine Roundtree with the combination of Sunkara, Barbitta, and Rozich is described for rejection of claim 4 and is incorporated herein.
In regard to claim 16, the combination of Sunkara, Barbitta, and Rozich teaches wherein the component selection message further identifies one or more characteristics (e.g. matching the ruleset) (see Sunkara ¶ [0057] as described for the rejection of claim 2 and is incorporated herein).
The combination of Sunkara, Barbitta, and Rozich  fails to explicitly teach and wherein the plurality of user accounts each comprises at least one of the one or more characteristics.  However Roundtree teaches and wherein the plurality of user accounts (e.g. users) each comprises at least one of the one or more characteristics (see ¶ [0190] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine Roundtree with the combination of Sunkara, Barbitta, and Rozich is described for rejection of claim 2 and is incorporated herein. 
In regard to claim 17, the combination of Sunkara, Barbitta, Rozich and Roundtree teaches wherein the component selection message further identifies a plurality of characteristics (see Roundtree ¶ [0191] as described for the rejection of claim 3 and is incorporated herein) and further identifies an operator (e.g. persona) for each of the plurality of characteristics (see Roundtree ¶ [0193] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Roundtree with the combination of Sunkara, Barbitta, and Rozich is described for rejection of claim 3 and is incorporated herein.
In regard to claim 18, the combination of Sunkara, Barbitta, Rozich, and Roundtree teaches wherein at least a first characteristic and a second characteristic are each are associated with union operators (see Roundtree ¶ [0190] as described for the rejection of claim 4 and is incorporated herein), and wherein the plurality of user accounts each comprises at least one of the first characteristic and the second characteristic (see Roundtree ¶ [0192] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine Roundtree with the combination of Sunkara, Barbitta, and Rozich is described for rejection of claim 4 and is incorporated herein.
Claims 5 – 6, 12 – 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkara et al. (U.S. 2021/0194976 A1; herein referred to as Sunkara) in view of Barbitta et al. (U.S. 2021/0136027 A1; herein referred to as Barbitta) in further view of Rozich et al. (U.S. 2008/0243799 A1; herein referred to as Rozich) as applied to claims 1, 7, 8, 14, 15, and 20 in further view of Smith et al. (U.S. 2016/0125041 A1; herein referred to as Smith).
In regard to claim 5, the combination of Sunkara, Barbitta, and  Rozich teaches wherein the plurality of user accounts is a first plurality of user accounts (see Sunkara ¶ [0043], ¶¶ [0062-0063] and Barbitta ¶ [0049] as described for the rejection of claim 1 and is incorporated herein).
The combination of Sunkara, Barbitta, and Rozich fails to explicitly teach and the method further comprises: determining a provided segment; and determining a second plurality of user accounts based on the provided segment, wherein the message is transmitted to user accounts included in one or both of the first plurality and second plurality of user accounts.   However Smith teaches and the method further comprises: determining a provided segment (see ¶ [0026] “. . . the analytics engine can provide a segment-query building graphical-user-interface that allows a marketer to build a segment query including a first event and a second event. The segment-query building graphical-user-interface can further allow the marketer to select a sequence condition and define the sequence condition by one or more specific dimension item values. Based on the segment query, the analytics engine can query an analytics database for a segment of users who performed the first event followed by the second event in accordance with the sequence condition defined by the one or more specific dimension item values. . . “); and determining a second plurality of user accounts based on the provided segment (see ¶ [0119] “. . . As shown by FIG. 3B, the analytics engine 104 can provide for advanced sequential segmentation that allows for segments with sequential events based on user-defined dimension variables. As shown, query in the segment query building GUI 300 of FIG. 3B includes an initial event (product="A") and a subsequent event (product="A"). The segment-query building graphical-user-interface can further allow the marketer to define the initial and subsequent events by the same dimension item variable ("A"). Based on the segment query, the analytics engine can query an analytics database for a segment of users who performed the initial event defined by the dimension item variable ("A") and then performed the subsequent event defined by the same dimension item variable ("A"). . .”), wherein the message is transmitted to user accounts included in one or both of the first plurality and second plurality of user accounts (see ¶ [0135] “. . . the act 520 can include querying an analytics database 108 for a segment of users who satisfy the segment rule within the frequency threshold. For example, in one or more embodiments, the method 500 can include an act of providing analytical information from the analytics database associated with the segment of users. In one embodiment, the analytical information from the analytics database associated with the segment of users includes one or more of events performed by each of the segment of users, a timestamp associated with each of the one or more events performed by each of the segment of users, tracking data associated with each of the segment of users, demographic data associated with each of the segment of users, or transaction data associated with each of the segment of users. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for that allow users to efficiently and effectively create and identify segments of usage patterns and enable marketers to query and return sequential segments including sequence conditions based on user-defined dimension item values, as taught by Smith, into a system and method for delivering segmentation as a service which uses segmentation  to identify, manage and target cohorts of users, wherein the segmentation relates to identifying groups of users with similar traits and acting based on those traits--a process common to many online businesses, including news sites, social networking sites and e-commerce sites, and using a graphical interface to monitor user actions from which users may be identified that have an interest to events and notifications that may be informational based on the analytics from their workflows, and the graphical interface includes user selectable indicators related to the list of search results, and can be used to extract information about a respective segment when accessing user accounts in a database as taught by the combination of Sunkara, Barbitta, and Rozich.  Such incorporation will enable the platform to identify segments related to other segments.
In regard to claim 6, the combination of Sunkara, Barbitta, Rozich and Smith teaches further comprising: generating a second database dashboard presentation message (e.g. segment-query building graphical-user-interface)  based on the determining the plurality of user accounts based on the component selection message (see Smith ¶ [0029] “ . . . the analytics engine can provide a segment-query building graphical-user-interface that allows a marketer to build a segment query including an initial event and a subsequent event. The segment-query building graphical-user-interface can further allow the marketer to define the initial and subsequent events by the same dimension item variable. Based on the segment query, the analytics engine can query an analytics database for a segment of users who performed the initial event defined by the dimension item variable and then performed the subsequent event defined by the dimension item variable, the second database dashboard presentation message comprising instructions for presenting a second database dashboard on the display screen (see Smith ¶ [0050] “ . . . as shown in FIG. 2, the analytics engine 104 can include a segment builder 202. The segment builder 202 can communicate with the client application 128 in order to receive user inputs and provide segment query building controls to the client application 128 in order to facilitate the building or configuring of a segment query. For example, in one or more embodiments, a user may begin building a segment query by indicating what type of segment query the user wants to build. In response to receiving the indication of the type of segment query, the segment builder 202 can determine the appropriate segment query building controls applicable for the type of segment query the user wants to build, and provide the appropriate segment query building controls to the client application 128. Additionally or alternatively, the segment builder 202 can also receive and format drag-and-drop segment query building controls in order to build a segment query, the second database dashboard comprising one or more user interface components different from the plurality of user interface components of the first database dashboard (see Smith ¶ [0065] “ . . . using a segment query discussed above, the data manager 210 may identify user data in the analytics database 108 that satisfies a query directed toward web website visitors who visit a first page, and then after two hours but within the purchase of a bike and a TV visit a second page. User data that satisfies this segment query may identify users who performed the queried events today, users who performed the queried events last week, and users who performed the queried events last year. Accordingly, in one or more embodiments, the segment generator 214 may create a segment report that organizes the identified users chronologically. Additionally or alternatively, the segment generator 214 may include other types of information associated with the identified users such as, but not limited to, profile data associated with the identified users, demographic data associated with the identified users, geographic data associated with the identified users and so on. In one or more embodiments, the segment generator 214 can present query results in various formats, such as in text, in charts, in graphs, etc. Thus, the segment generator 214 can provide meaningful information to the client application 128, rather than a simple list of data results . . .”).
The motivation to combine Smith with the combination of Sunkara, Barbitta, and Rozich is described for the rejection of claim 5 and is incorporated herein.  Additionally, Smith enables users corresponding to combination and sequences of segments to be identified.
In regard to claim 12, the combination of Sunkara, Barbitta, and Rozich teaches wherein the plurality of user accounts is a first plurality of user accounts (see Sunkara ¶ [0043], ¶¶ [0062-0063] and Barbitta ¶ [0049] as described for the rejection of claim 1 and is incorporated herein).
The combination of Sunkara, Barbitta, and Rozich fails to explicitly teach and the operations further comprise: determining a provided segment; and determining a second plurality of user accounts based on the provided segment, wherein the message is transmitted to user accounts included in one or both of the first plurality and second plurality of user accounts.  However Smith teaches and the operations further comprise: determining a provided segment (see ¶ [0026] as described for the rejection of claim 5 and is incorporated herein); and determining a second plurality of user accounts based on the provided segment (see ¶ [0119] as described for the rejection of claim 5 and is incorporated herein) wherein the message is transmitted to user accounts included in one or both of the first plurality and second plurality of user accounts (see ¶ [0135] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Smith with the combination of Sunkara, Barbitta, and Rozich is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 13, the combination of Sunkara, Barbitta, Rozich and Smith teaches wherein the operations further comprise: generating a second database dashboard presentation message  (e.g. segment-query building graphical-user-interface) based on the determining the plurality of user accounts based on the component selection message (see Smith ¶ [0029] as described for the rejection of claim 6 and is incorporated herein), the second database dashboard presentation message comprising instructions for presenting a second database dashboard on the display screen (see Smith ¶ [0050] as described for the rejection of claim 6 and is incorporated herein), the second database dashboard comprising one or more user interface components different from the plurality of user interface components of the first database dashboard  (see Smith ¶ [0065] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Smith with the combination of Sunkara, Barbitta, and Rozich is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 19, the combination of Sunkara, Barbitta, Rozich, and Smith teaches wherein the operations further comprise: generating a second database dashboard presentation message (e.g. segment-query building graphical-user-interface) based on the determining the plurality of user accounts based on the component selection message (see Smith ¶ [0029] as described for the rejection of claim 6 and is incorporated herein), the second database dashboard presentation message comprising instructions for presenting a second database dashboard on the display screen  (see Smith ¶ [0050] as described for the rejection of claim 6 and is incorporated herein), the second database dashboard comprising one or more user interface components different from the plurality of user interface components of the first database dashboard (see Smith ¶ [0065] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Smith with the combination of Sunkara, Barbitta, and Rozich is described for the rejection of claim 5 and is incorporated herein.
  Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444